DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is directed to a method for operating a power plant.  However, claim 1 does not include a transitional phrase such as "comprising" or "consisting of" separating the preamble of the claim from the body of the claim.  As such, it is impossible to discern where the preamble ends and the body of the claim begins.  Additionally, while Claim 9 does use the term comprising in Line 2, it is usually standard practice to emphasize the separation of preamble and claim limitations with a colon icon “comprising:”.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites in section ‘a’ “a power plant” where it is unclear if this in meant to be the same “a power plant” of Line 1 or a different power plant.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites limitations “i,ii,iii” which recite the same limitations as “a,b,d” of claim 1, where it is unclear if these are meant to be the same as a,b,d of claim 1, or different as they do not maintain the reference lettering.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,8-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by DE102011013922 to Kreuger.
As to claim 1, Kreuger discloses A method for operating a power plant (17; Par 0027) for generating electrical energy for delivery to at least one consumer (2) by combustion of a carbonaceous combustible (19), carbon dioxide being separated from the flue gas of the power plant (20), the separated carbon dioxide being converted at least in part into a fuel (18), characterized in that the fuel is combusted at least temporarily in at least one heat engine (11) so as to form a waste gas (13), electrical energy being generated by the heat engine and being delivered to at least one consumer (12,2, Par 0022), at least some of the thermal energy of the waste gas (15, also 25) being used in at least one of the following processes: a) for heating combustion air of a power plant; b) for heating a process medium of the power plant (steam, via 16); c) in drying of the combustible of the power plant; and d) in carbon dioxide separation (Par 0025).
As to claim 2, Kreuger discloses the waste gas is supplied to the flue gas of the power plant (at 16), in particular before said waste gas is supplied to at least one of the following processes: i) heating the combustion air of the power plant; ii) heating at least one process medium of the power plant (via 16, Par 0025); and iii) carbon dioxide separation.
As to claim 3, Kreuger discloses the process medium comprises water (Par 0016). 
As to claim 4, Kreuger discloses the fuel comprises at least one of the following substances: methanol; methane; and dimethyl ether (8, CH4).
As to claim 5, Kreuger discloses the at least one consumer of the electrical energy is connected to the power plant via a power grid (2).
As to claim 8, Kreuger discloses the heat engine comprises a diesel engine, an Otto engine and/or a gas turbine (Par 0022).
As to claim 9, Kreuger discloses A system for operating a power plant comprising the power plant, a carbon dioxide separator, a synthesis installation for the synthesis of a fuel from carbon dioxide, characterized in that a heat engine is formed, by means of which the fuel can be combusted while generating electrical energy and waste gas, the heat engine being thermally connectable at least temporarily to at least one of the following elements in order to transmit at least some of the waste heat of the waste gas: A) an air preheater for heating combustion air of a power plant; B) a process medium preheater for heating a process medium of the power plant; C) a drying installation for drying the combustible of the power plant; and D) the carbon dioxide separator (as rejected Claim 1 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 6,7 are rejected under 35 U.S.C. 103 as being unpatentable over DE102011013922 to Kreuger as applied to claim 1 above in view of US Publication 20160237858 to Bergins.
As to claim 6,7, Kreuger discloses how power supply is adjusted from a power source based on load demand on the power grid (Par 0021), but does not expressly disclose how the heat engine is operated based on the electrical load in the power grid.
Bergins discloses how a heat engine and CO2 production is operated based on the electrical load in the power grid (Par 29,0071,0085).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Kreuger to include how the heat engine and CO2 production is operated based on the electrical load in the power grid using the teachings of Bergins so as to effectively predict and supply power efficiently by advancing the preparation of fuel production from CO2 and production of power for less down time on the system as a whole.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over DE102011013922 to Kreuger as applied to claim 9 above in view of US Publication 20150184853 to Malavasi.
As to claim 9, Kreuger discloses combining waste flue gas and flue gas from the power plant to power a steam cycle (Par 0022,0025) however does not expressly disclose a mixer.
Malavasi discloses a mixer for two exhaust flows to power a heat exchange medium system for a steam production (Par 0045).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Kreuger to use a mixer for the two flue streams using the teachings of Malavasi to homonogize the waste heat for even heating and control of the heat exchange system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746